Per Curiam,
The Allegheny County Common Pleas Court granted" the Commonwealth’s request for declaratory judgment against the .Allegheny County Prothonotary ’s practice of assessing poundage fees on eminent domain compensation funds deposited in his office by the Commonwealth. Prothonotary John P. Joyce appeals to this Court.
The central contention by Joyce is that the authorization for the charge of poundage fees provided in Section 21042(11) of the Second Class County Prothonotary Fee Act, 42 Pa. C. S. §21042(11), supersedes the bar on charges against eminent domain funds contained in Section 522 of the- Eminent Domain Code.1 *615We reject this contention based on our controlling decision in City of Pittsburgh v. Imler Supply Co., 80 Pa. Commonwealth Ct. 285, 471 A.2d 591 (1984).
We also reject as meritless Joyce’s contention that the Eminent Domain Code’s exemption of eminent domain compensation funds from poundage fee assessment is unconstitutional.
Order
Now, December 23, 1985, the Allegheny County Common Pleas Court order, No. G-D83-05728 dated August 4,1984, is affirmed.

 Act of June 22, 1964, Special Sess., P.L. 84, as amended, 26 P.S. §1-522.